OPINION
BY THE COURT:
Submitted on motion of David Lyons, individually and as executor of the estate of Charlotte Whipple, deceased, to dismiss the appeal, for the reason that the notice of appeal was not filed within the twenty day period provided in §12223-7 GC.
The motion will be sustained.
The Journal entry overruling motion for'new trial and entering judgment on the verdict was filed in the trial court on November 3, 1944. The notice of appeal was filed in said court on the 24th of November, 1944. This filing was one day too late, §10216 GC.
HORNBECK, P. J., GEIGER and MILLER, JJ., concur.